

Exhibit 10.3


RELEASE AND WAIVER OF CLAIMS
In connection with my resignation from Regulus Therapeutics Inc. (the “Company”)
on May 4, 2017 (the “Resignation Date”), and in consideration of the payments
and other benefits set forth herein, I, Paul C. Grint, M.D., hereby furnish the
Company with the following release and waiver (“Release and Waiver”).
As used herein, “Severance Compensation” means (1) aggregate severance payments
equal to 12 months of my base salary in effect on the Resignation Date, which
will be paid in a lump sum payment within five business days of the Effective
Date (as defined below), (2) a lump sum cash amount equal to 229.56% multiplied
by the total cost of the projected premiums for group medical, dental and vision
insurance for a period of 12 months (calculated in the manner provided in
Section 5.3.2 of the Amended and Restated Employment Agreement between me and
the Company, dated September 19, 2014), (3) vesting acceleration of all
outstanding options or other equity incentive awards held by me that are subject
to time-based vesting as of the Resignation Date, and (4) subject to my
execution and delivery of a consent agreement in the form attached hereto as
Exhibit A, the extension of the post-termination exercise period of the stock
options held by me as of the Resignation Date from 90 calendar days to 365
calendar days following the Resignation Date.
In exchange for the Company’s agreement to provide the Severance Compensation
described above, which I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its directors, officers,
employees, stockholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Release and
Waiver (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including, but
not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990 (as amended), the federal
Age Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Family and Medical Leave Act (as amended), the California Labor Code, and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (a) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (b) any rights or claims to unemployment compensation, funds accrued in my
401K account, or any vested equity incentives; (c) any rights to receive the
Severance Compensation subject to and in accordance with the terms of this
Release and Waiver; (d) any rights that are not waivable as a matter of law; and
(e) any claims arising from the breach of this Release and Waiver. In addition,
nothing in this Release and Waiver prevents me from filing a charge or complaint
with the Equal Employment Opportunity Commission, the California Department of
Fair Employment and Housing, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, the “Government Agencies”). This Release and Waiver
does not limit my ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. While this Release and Waiver does not limit my
right to receive an award for information provided to the Securities and
Exchange Commission, I understand and agree that, to maximum extent permitted by
law, I am otherwise waiving any and all rights I may have to individual relief
based on the claims that I have released and the rights I have has





--------------------------------------------------------------------------------




waived by signing this Release and Waiver. Furthermore, if there is a dispute
over the amount of any portion of the Severance Compensation payable to me
pursuant to this Release and Waiver, the Company will nevertheless pay to me all
amounts that are not in dispute and my claim for such amounts that are in
dispute shall also be deemed an Excluded Claim. I hereby represent and warrant
that, other than the Excluded Claims, I am not aware of any claims I have or
might have against any of the Released Parties that are not included in the
Released Claims.
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.


I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) I have twenty-one (21) days in which to
consider this Release and Waiver (although I may choose voluntarily to execute
this Release and Waiver earlier); (d) I have seven (7) days following the
execution of this Release and Waiver to revoke my consent to this Release and
Waiver; and (e) this Release and Waiver shall not be effective until the eighth
(8th) day after I sign and deliver this Release and Waiver to the Company,
provided I have not previously revoked this Release and Waiver (the date on
which this Release and Waiver becomes effective, the “Effective Date”).
I acknowledge my continuing obligations under my Employee Confidentiality and
Inventions Assignment Agreement, a copy of which is attached hereto as Exhibit B
(the “CIAA”). Pursuant to the CIAA, I understand that among other things, I must
not use or disclose any confidential or proprietary information of the Company
and I must immediately return all Company property and all copies thereof in my
possession or control. I understand and agree that my right to the Severance
Compensation I am receiving is in exchange for my agreement to the terms of this
Release and Waiver and is contingent upon my continued compliance with my CIAA.
This Release and Waiver and the exhibits hereto constitute the complete, final
and exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. This Release
and Waiver may only be modified by a writing signed by both me and a duly
authorized officer of the Company.


 
 
 
 
 
 
Date: May 8, 2017
 
 
By:
 
/s/ Paul C. Grint
 
 
 
 
 
Paul C. Grint, M.D.










--------------------------------------------------------------------------------





Exhibit A


CONSENT TO AMENDMENT OF INCENTIVE STOCK OPTIONS


To be signed and delivered to Regulus on or before June 2, 2017


I am a holder of the options indicated on ANNEX A attached hereto (the
"Options") to purchase common stock of Regulus Therapeutics Inc. (the "Company")
that were granted to me under the Company's 2012 Equity Incentive Plan or the
Company's 2009 Equity Incentive Plan, as applicable, and are outstanding as of
my resignation of services to the Company, which was May 4, 2017 (the
"Resignation Date").
In connection with my resignation of services to the Company, the Company has
approved (1) the full acceleration of vesting and exercisability of the Options
(the "Option Acceleration") and (2) an amendment to my Options to extend their
three-month post-termination exercise period and to permit me to exercise the
portion of my Options that were vested as of my Resignation Date (taking into
account the Option Acceleration) for 365 calendar days following the Resignation
Date (i.e., until May 3, 2018) (the “Option Extension” and, together with the
Option Acceleration, the "Option Amendment"). The Option Amendment is expressly
contingent on my execution and delivery to the Company of an effective Release
and Waiver of Claims to which this Consent is attached (the "Release") within
the time period set forth therein.
The Company may not amend the terms of any of my Options in a manner that would
adversely affect my rights under an outstanding Option without my written
consent. I understand that with respect to any portion of my Options that are
“incentive stock options” ("ISOs") within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), the Option Amendment is
contingent upon my consent to such amendment.
Section 424(h) of the Code provides that if the terms of an ISO are modified,
then such modification shall be considered as the granting of a new option. The
Option Extension would be deemed a modification and, thus, the grant of new
options. As a result, the Option Extension would require a new comparison of the
option price and the current fair market value of the stock and would require
employment status as of such date. Therefore, to the extent that any of my
Options have an exercise price less than the fair market value of the Company’s
common stock as of the date of the Option Amendment or to the extent that as of
the date of the Option Amendment I am not an employee of the Company, then such
Option would fail to be treated as an ISO. If any of my Options continue to be
treated as ISOs because they meet all of the requirements under the Code to
obtain ISO status as of the date of modification, the holding period with
respect to the disposition of shares acquired pursuant to the Options necessary
to obtain the favorable tax treatment of ISOs (i.e., 2 years from the date of
grant) would restart as of the date of the modification.





--------------------------------------------------------------------------------




Section 422(d) of the Code provides that to the extent that the aggregate fair
market value of stock with respect to which ISOs are exercisable for the 1st
time by any individual during any calendar year exceeds $100,000, such options
shall be treated as options which are not ISOs. The Option Extension would be
treated as the grant of a new option (as described above) and, thus, would
require a reapplication of the $100,000 exercisability limitation. As a result,
a portion of my Options may fail to be treated as ISOs. In addition, the Option
Acceleration may cause a portion of my Options to fail to be treated as ISOs due
to exceeding the $100,000 exercisability limitation for 2017.
I understand that because I am not an employee of the Company as of the Option
Amendment, any Options that are currently ISOs will immediately fail to be
treated as ISOs. I understand that I am under no obligation to consent to the
Option Amendment. I have read this consent and have had sufficient time to
review and discuss this matter. I understand that in order for the Option
Amendment to be effective, I must (1) properly execute and return my consent to
the Option Amendment on or before June 2, 2017 in accordance with the “important
instructions” below and (2) I must execute and allow the Release to become
effective within the time period set forth therein.
I further understand that this consent is intended as a brief summary of the
Option Amendment and, thus, if there is any inconsistency between the
information included in this consent and the terms of the Options, the terms of
the Options shall govern. I acknowledge that the Option Amendment shall not
override any contrary provision in the equity incentive plan or award agreements
under which the Options were granted that would provide for earlier termination
of any unexercised Options in connection with a corporate transaction, change in
control, or other similar transaction. I acknowledge that neither the Company
nor its agents have recommended or influenced my decision to consent to the
Option Amendment. I further acknowledge that I have had the opportunity to seek
independent advice regarding this matter from my legal counsel and tax advisor
and I waive any claims against the Company regarding the Option Amendment.
Lastly, I acknowledge that the Options represent the entirety of the stock
options and other stock awards covering shares of Company common stock that I
hold which are outstanding as of my Resignation Date (other than any stock
options that vest upon the achievement of specified performance related
milestones).
After due consideration of the above, I hereby agree to the Option Amendment. I
acknowledge that, for any portion of the Options that are ISOs the Option
Amendment will cause a loss of ISO status.
                        
                        







--------------------------------------------------------------------------------




/s/ Paul C. Grint
                        
Paul C. Grint, M.D.
                        
May 8, 2017
                        
Date Signed


IMPORTANT INSTRUCTIONS: In order for this Option Amendment to be effective, you
must (1) sign and date this Option Amendment on or before June 2, 2017, 2017 and
return it to Chris Aker and (2) timely execute and allow to become effective the
Release Agreement. This Option Agreement may be returned by hard copy or by
emailing as a PDF attachment to caker@regulusrx.com.





--------------------------------------------------------------------------------




ANNEX A


Options




Grant Date
Number of Shares*
Exercise Price
Classification**
06/16/2014
52,768


$7.5800


ISO
06/16/2014
13,193


$7.5800


ISO
06/16/2014
197,232


$7.5800


NQ
06/16/2014
30,000


$7.5800


NQ
06/16/2014
26,807


$7.5800


NQ
12/02/2014
1,060


$17.7600


ISO
12/02/2014
49,810


$17.7600


NQ
06/25/2015
7,942


$10.2200


ISO
06/25/2015
492,058


$10.2200


NQ
02/04/2016
5,520


$6.3500


ISO
02/04/2016
130,000


$6.3500


NQ
02/04/2016
259,480


$6.3500


NQ
10/05/2016
18,455


$3.5200


ISO
10/05/2016
168,185


$3.5200


NQ
02/15/2017
8,542


$1.2000


ISO
02/15/2017
401,458


$1.2000


NQ
 
1,862,510
 
 





* Provided that the Option Acceleration is effective, all shares indicated below
will be vested and exercisable.
**"ISO" indicates that the option was intended, as of the date of grant, to be
an "incentive stock option" under Section 422 of the Internal Revenue Code of
1986, as amended (the "Code") to the maximum extent permissible under the Code.
"NQ" indicates options that are not intended, as of the date of grant, to be
ISOs. As a result of the Option Amendment, all Options will be NQs.









--------------------------------------------------------------------------------





Exhibit B


EMPLOYEE CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT


In consideration of my employment or continued employment by Regulus
Therapeutics, Inc., (the “Company”), and the compensation now and hereafter paid
to me, I hereby agree as follows:


1.
Recognition of Company’s Rights; Nondisclosure. At all times during the term of
my employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any the Company’s Confidential
Information (defined below), except as such disclosure, use or publication may
be required by the Company in connection with my work for the Company, or unless
an officer of the Company expressly authorizes such in writing. I will not make
any permitted disclosure, use or publication unless such disclosure, use or
publication is in strict compliance with the Company’s publication and
presentation clearance policy. I will not export, directly or indirectly, any
Company products, any direct product thereof, or any related technical data in
violation of the United States Department of Commerce’s Export Administration
Regulations.

The term “Confidential Information” will mean trade secrets, confidential
knowledge, data or any other proprietary information of the Company. By way of
illustration but not limitation, “Confidential Information” includes (a)
inventions, mask works, trade secrets, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; as well as information regarding the skills and
compensation of other employees of the Company.


2.
Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. In addition, Third Party Information will
include the confidential or proprietary information of the Company’s parent,
Isis Pharmaceuticals, Inc. (“Isis”). During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (except as required to be disclosed in connection with my work
for the Company) Third Party Information unless expressly authorized by an
officer of the Company in writing. I will not make any permitted disclosures
unless such disclosure is in strict compliance with the Company’s publication
and presentation clearance policy.



3.
Assignment of Inventions.

3.1
Assignment.






--------------------------------------------------------------------------------




(a)
I hereby assign to the Company all my right, title and interest throughout the
world in and to any and all Inventions (and all patent rights, copyrights, and
all other rights in connection therewith, hereinafter referred to as
“Proprietary Rights”) whether or not patentable or registrable under patent,
copyright, trademark or similar statutes (together with the goodwill associated
therewith), made or conceived or reduced to practice or learned by me, either
alone or jointly with others, during the period of my employment with the
Company (“Work Inventions”) or within one year after termination of my
employment, which relate to any Work Invention or to any work performed by me
while I was employed by the Company. Inventions assigned to the Company by this
Paragraph 3 are hereinafter referred to as “Company Inventions.” I agree, upon
request, to execute, verify and deliver assignments of the Proprietary Rights to
the Company or its designee.

(b)
If I am employed by the Company in the State of California, I recognize that
this Agreement does not require assignment of any invention on which qualifies
fully for protection under Section 2870 of the California Labor Code
(hereinafter “Section 2870”), which provides as follows:

(i)
Any provision in an employment agreement which provides that an employee will
assign, or offer to assign, any of his or her rights in an invention to his or
her employer will not apply to an invention that the employee developed entirely
on his or her own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:

(1)
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2)
Result from any work performed by the employee for the employer.

(ii)
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.

3.2
Government. I also agree to assign all my rights, title and interest in and to
any and all Company Inventions to the United States of America, if such is
required to be assigned by a contract between the Company and United States of
America or any of its agencies.

3.3
Works for Hire. I acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of my employment as
well as those works made by me within one year after termination of my
employment which relate to any work made by me while I was employed by the
Company and which






--------------------------------------------------------------------------------




are protectable by copyright are “works made for hire,” as that term is defined
in the United States Copyright Act (17 U.S.C., Section 101).


4.
Enforcement of Proprietary Rights. I will assist the Company in every proper way
to obtain and from time to time enforce United States and foreign Proprietary
Rights relating to Company Inventions in any and all countries. My obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries will continue beyond the termination of my
employment, but the Company will compensate me at a reasonable rate after my
termination for the time actually spent by me if the Company requests such
assistance.



I hereby waive and transfer to the Company, any and all claims, of any nature
whatsoever, which I now or may hereafter have, for infringement of any
Proprietary Rights assigned hereunder to the Company.


5.
Obligation to Keep Company Informed. During the period of my employment, I will
promptly disclose all Company Inventions to the Company fully and in writing and
will hold such Company Inventions in trust for the sole right and benefit of the
Company. In addition, after termination of my employment, I will disclose all
patent applications filed by me within a year after termination of employment
which relate to any Company Invention or to any work performed by me while I was
employed by Company.



6.
Prior Inventions. Inventions, if any, patented or unpatented, which I made prior
to the commencement of my employment with the Company are excluded from the
scope of this Agreement. To preclude any possible uncertainty, except for any
Inventions I have already assigned to Isis prior to executing this Agreement, I
have set forth in Exhibit A attached hereto a complete list of all Inventions
that I have, alone or jointly with others, conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement. If disclosure of any such
Invention on Exhibit A would cause me to violate any prior confidentiality
agreement, I understand that I am not to list such Inventions in Exhibit A but
am to inform the Company that all such Inventions have not been listed for that
reason.



7.
Additional Activities.



(a)
I agree that during the period of my employment by the Company I will not,
without the Company’s express written consent, engage in any employment or
business activity other than for the Company. Additionally, during the period of
my employment by the Company and for one year after the date of termination of
my employment with the






--------------------------------------------------------------------------------




Company I will not induce any employee of the Company to leave the employ of the
Company.
(b)
I acknowledge that the Company has developed, through an extensive acquisition
process, valuable information regarding actual or perspective partners,
licensors, licensees, clients, customers and accounts of the Company (“Trade
Secret Information”). I further acknowledge that my use of such Trade Secret
Information after the termination of my employment would cause the Company
irreparable harm. Therefore I agree that I will not use Trade Secret Information
to solicit the business relationship or patronage of any of the actual or
prospective partners, licensors, licensees, clients, customers or accounts of
the Company.



8.
No Improper Use of Materials. During my employment by the Company, I will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.



9.
No Conflicting Obligation. I represent that my performance (a) of all the terms
of this Agreement and (b) as an employee of the Company, does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I will not enter into, any agreement that conflicts with this
Agreement.



10.
Return of Company Documents. When I leave the employ of the Company, I will
deliver to the company any and all laboratory notebooks, conception notebooks,
drawings, notes, memoranda, specifications, devices, formulas, molecules, cells,
storage media, including software and documents, including any computer
printouts, together with all copies thereof, and any other material containing
or disclosing any Company Inventions, Third Party Information or Confidential
Information of the Company. I further agree that nay property situated on the
Company’s premises and owned by the Company including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. Prior to leaving, I will cooperate
with the Company in completing and signing the Company’s termination statement
for technical and management personnel.






--------------------------------------------------------------------------------






11.
Legal and Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Confidential
Information of the Company, the Company will have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond, without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.



12.
Notices. Any notices required or permitted hereunder will be given to me at the
address specified below or at such other address as I will specify in writing.
Such notice will be deemed given upon personal delivery to the appropriate
address, or by facsimile transmission (receipt verified and with confirmation
copy following by another permitted method), telexed, sent by express courier
service, or, if sent by certified or registered mail, three days after the date
of mailing.



13.
General Provisions.

13.1
Governing Law. This Agreement will be governed by and construed according to the
laws of the State of California.

13.2
Entire Agreement. This Agreement is the final, completed and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes and
merges wall prior discussions between us. No modification or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing signed by both parties. Any subsequent change or changes in my
duties, salary or compensation will not affect the validity or scope of this
Agreement. As used in this Agreement, the period of my employment includes any
time during which I may be retained by the Company as a consultant.

13.3
Severability. If any of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.

13.4
Successors and Assigns; Third Party Beneficiary. This Agreement will be binding
upon my heirs, executors, administrators and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns. In
addition, I agree that Isis is a third party beneficiary to Sections 2, 10 and
11 of this Agreement. Without limiting the foregoing, Isis will have the right
to enforce such provisions directly against me as they relate to Isis’
proprietary or confidential information.

13.5
Survival. The provisions of this Agreement will survive the termination of my
employment and the assignment of this Agreement by the Company to any successor
in interest or other assignee.

13.6
Employment. I agree and understand that nothing in this Agreement will confer
any right with respect to continuation of employment by the Company, nor will it
interfere






--------------------------------------------------------------------------------




in any way with my right or the Company’s right to terminate my employment at
any time, with or without cause.
13.7
Waiver. No waiver by the Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver of the Company of any
right under this Agreement will be construed as a waiver of any other right. The
Company will not be required to give notice to enforce strict adherence to all
terms of this Agreement.



This agreement will be effective as of the first day of employment with the
Company, namely__________________________.


I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
CONFIDENTIAL INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.


I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.


Dated:                                                    
Signature
                                                    
Name of Employee


Address:                            
                                                    
                                                    


ACCEPTED AND AGREED TO:
Regulus Therapeutics, Inc. paulgrintseparationag_image1.gif
[paulgrintseparationag_image1.gif]
By:                                
Signature
Kleanthis G. Xanthopoulos, Ph.D.        
Printed Name
President & CEO                
Title















--------------------------------------------------------------------------------




EXHIBIT A


Regulus Therapeutics, Inc.
3545 John Hopkins Court
San Diego, CA 92121


1.
The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by Regulus Therapeutics, Inc. (the
“Company”) that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my engagement by the Company, except for
any invention I have already assigned to Isis Pharmaceuticals, Inc. prior to
executing this Agreement:



□    No inventions or improvements.    □    See below
                                                                                                                                                


□    Due to confidentiality agreements with prior employer(s), I cannot disclose
certain inventions that would otherwise be included on the above-described list.


□    Additional sheets attached.


2.
I proposed to bring to my employment the following devices, materials and
documents of a former employer or other person to whom I have an obligation of
confidentiality that are not generally available to the public, which materials
and documents may be used in my employment pursuant to the express written
authorization of my former employer or such other person (a copy is attached
hereto):



□    No material                □    See below
                                                                                                                                                


□    Additional sheets attached.


Date:                            


                        
Employee Signature





